


Exhibit 10.4


ADDENDUM
Reference is made to the Employment Agreement between Pamela J. Craig and
Accenture LLP, effective as of December 1, 2012 (the “Agreement”). The Agreement
is hereby amended by deleting the second paragraph of Section 4 thereof in its
entirety, and replacing it with the following text in lieu thereof:


“Except for your service to Accenture plc in the capacity as Chief Financial
Officer and your role as a director of Akamai Technologies, Inc., you confirm
that you do not, at the time of entering into this Agreement, serve as an
officer or director of any publicly traded company, or private company that
engages in for-profit activities, or any company where you are represented as a
representative of such company.”


Please sign below to acknowledge receipt and agreement.


ACCENTURE LLP


/s/ Jorge Benitez        
By: Jorge Benitez
Title: Group Chief Executive - United States


Agreed to and accepted on this 13th day in the month of December, 2012.




/s/ Pamela J. Craig     
By:
Pamela J. Craig

Title: Chief Financial Officer










